ACCEPTED
                                                               14-14-00863-CR
                                               FOURTEENTH COURT OF APPEALS
                                                            HOUSTON, TEXAS
                                                           5/8/2015 3:32:41 PM
                                                         CHRISTOPHER PRINE
                                                                        CLERK
          NO. 14-14-00863-CR


                                      FILED IN
                               14th COURT OF APPEALS
   IN THE COURT OF APPEALS FOR    HOUSTON, TEXAS
THE FOURTEENTH DISTRICT OF TEXAS5/8/2015 3:32:41 PM
            AT HOUSTON         CHRISTOPHER     A. PRINE
                                        Clerk




           JAMES RIVERA,
                                  Appellant,

                   v.

        THE STATE OF TEXAS,
                                  Appellee.



  Appealed from the 33ih District Court
          of Harris County, Texas
   Trial Court Cause Number 1442738



  MOTION FOR EXTENSION OF TIME
   TO FILE BRIEF OF APPELLANT


                 Joseph Salhab
                 State Bar #17532300
                 2028 Buffalo Terrace
                 Houston, Texas 77019
                 Tel. (713) 528-1005
                 Fax: (713) 528-2424
                 josephsalhab@mindspring.com

                 COUNSEL FOR APPELLANT
                 JAMES RIVERA
                           NO. 14-14-00863-CR



                   IN THE COURT OF APPEALS FOR
                THE FOURTEENTH DISTRICT OF TEXAS
                            AT HOUSTON



                             JAMES RIVERA,
                                                    Appel/ant,

                                     v.
                         THE STATE OF TEXAS,
                                                    Appel/ee.



                  Appealed from the 33ih District Court
                          of Harris County, Texas
                   Trial Court Cause Number 1442738



                  MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF OF APPELLANT


TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW, JAMES RIVERA, Appellant, by and through his

attorney of record on appeal, Joseph Salhab, files this Motion for Extension

of Time to File Appellant's Brief. In support of said Motion, the Appellant

shows the Court the following:
                                       I.

      The Appellant was convicted in the 33ih District Court of Harris

County, Texas, on or about October 16, 2014, in Cause Number 1442738,

of Aggravated Sexual Assault.

                                       II.

      Appellant gave timely notice of appeal.

                                       III.

      Appellant's brief was originally due on February 17, 2015. This is

Appellant's second Motion for Extension.

                                       IV.

      Appellant is requesting the Court grant an extension of eighteen (18)

days for filing the Appellant's Brief until May 8, 2015.

                                       V.

      Appellant's request for an extension of time is being filed concurrently

with Appellant's brief.



      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

Court grant an extension of eighteen (18) days until May 8, 2015, to file

Appellant's Brief.
                                                VERIFICATION


STATE OF TEXAS                                  §
                                                §
COUNTY OF HARRIS                                §

BEFORE ME, the undersigned authority on this day personally appeared
JOSEPH SALHAB, who being duly sworn has deposed and stated upon
oath:

      "My name is JOSEPH SALHAS. I am the Appellant's attorney
      on appeal in the above-styled and numbered cause. I have
      read the above and foregoing Motion to Extend Time to file
      Appellant's Brief and the facts contained therein are true and
      correct."



                                                      (J~
                                                    JOS           HAS



            SUBSCRIBED AND SWORN TO ~eFORE                                             ME, the
undersigned authority, on this the $.(1A day of Iflt~'!:::f                           ' 2015, to
certify which, witness my hand and official seal of office.




                                                    Notary Public in and for
    ","':itfJi;:;.,-.. MARIA DEL PILAR MONTES       The State of Texas         &)       /
   ~~r:~             MY COMMISSION EXPIRES          Commission Expires:             2@ •j   b